Citation Nr: 0721601	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  01-03 537A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania

THE ISSUES

1. Entitlement to service connection for residuals of a left 
ankle fracture.

2. Entitlement to service connection for a left knee 
disability.

3. Entitlement to service connection for a left hip 
disability.  

4. Entitlement to an initial rating higher than 30 percent 
for migraine headache. 

5. Entitlement to an initial rating higher than 10 percent 
for a chronic urinary tract infection.

6. Entitlement to an initial rating higher than 10 percent 
for pityriasis alba.

7. Entitlement to an initial rating higher than 10 percent 
for right carpal tunnel syndrome.

8. Entitlement to an initial rating in higher than 10 percent 
for left carpal tunnel syndrome.

9. Entitlement to an initial rating higher than 10 percent 
for right thumb cysts. 

10. Entitlement to an initial rating higher than 10 percent 
for right hallux valgus with bunionectomy and hallux varus.  

11. Entitlement to an initial rating higher than 10 percent 
for left hallux valgus and bunionectomy.

12. Entitlement to an initial compensable rating for 
hypertension.

13. Entitlement to an initial compensable rating for 
residuals of a cholecystectomy. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran, who is the appellant, retired from active naval 
service in January 2000 with more than 20 years of active 
duty

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 2000 and March 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

In February 2004, the veteran appeared at a hearing before 
the undersigned. A transcript of the hearing is in the 
record.  

In November 2004, the Board remanded the case for further 
development.  

The claims of service connection for left knee and left hip 
disabilities, as well as the claims for increase for migraine 
headache, pityriasis alba, and right and left carpal tunnel 
syndrome, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The current residuals of a left ankle fracture are the 
result of an in-service injury.

2. A chronic urinary tract infection based on urinary leakage 
does not require the wearing of absorbent material, which 
must be changed less than 2 times per day; a chronic urinary 
tract infection based on urinary frequency with daytime 
voiding at intervals of between one and two hours or 
awakening at night to void three or four times is not 
demonstrated; a chronic urinary tract infection based on 
obstructed voiding with intermittent or continuous 
catheterization has not been demonstrated; and recurrent 
symptomatic infection requiring drainage and frequent 
hospitalization, greater than two times a year, or continuous 
intensive management, has not been demonstrated.

3. There are two tender cysts on the right thumb and 
limitation of motion of the thumb with a gap of one to two 
inches, or 2.5 to 5.1 cm., with the thumb opposing the 
fingers is not demonstrated.  

4. Right hallux valgus with bunionectomy and hallux varus is 
manifested by pain and callous formation under the toes and 
heel, which is productive of moderate impairment of the foot.   

5. Left hallux valgus with bunionectomy is manifested by pain 
and callous formation under the toes and heel, which is 
productive of moderate impairment of the foot.

6. Hypertension is manifested by diastolic readings 
predominantly below 100 and systolic readings predominately 
below 160 and historically diastolic pressure is 
predominantly below 100 with continuous medication for 
control.

7. The residuals of a cholecystectomy are asymptomatic.


CONCLUSIONS OF LAW

1. The residuals of a left ankle fracture were incurred in 
service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

2. The criteria for an initial rating higher than 10 percent 
for a chronic urinary infection have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 7512 (2006).  

3. The criteria for an initial rating higher than 10 percent 
for right thumb cysts have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Codes 7804, 7805, 
5228 (2001, 2006). 

4. The criteria for an initial rating higher than 10 percent 
for right hallux valgus with bunionectomy and hallux varus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, and Diagnostic Code 5284 (2006).

5. The criteria for an initial rating higher than 10 percent 
for left hallux valgus with bunionectomy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, and 
Diagnostic Code 5284 (2006).

6. The criteria for an initial rating compensable rating for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 7101 (2006).  

7. The criteria for an initial compensable rating for 
residuals of a cholecystectomy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 7318.  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the claim of service connection for residuals of a left 
ankle fracture is resolved in the veteran's favor, the only 
claim of service connection decided in this decision, VCAA 
compliance need not be further discussed. 

On the claims for increase for the urinary tract infection, 
the right thumb, right and left hallux valgus, and 
cholecystectomy, where, as here, the claims of service 
connection have been granted and disability ratings have been 
assigned prior to the enactment of the VCAA, the claims have 
been more than substantiated, the claims have been proven and 
filing of a notice of disagreement with the RO's decision as 
to the assigned ratings does not trigger VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

On the claim for increase for hypertension, the RO granted 
service connection and assigned a disability rating after the 
enactment of the VCAA, and the RO provided post-adjudication 
VCAA notice by letters, dated in December 2004 and January 
2007.  The veteran was informed that VA would obtain VA 
records and records of other Federal agencies and that she 
could submit private medical records or authorize VA to 
obtain the records on her behalf.  She was asked to submit 
evidence, which would include evidence in her possession that 
pertained to the claim.  The notice included the degree of 
disability assignable and the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence); of Charles 
v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice 
of the elements of the claim). 

To the extent that the VCAA notice as to the type of evidence 
needed to substantiate the claim under Quartuccio (the first 
element of VCAA notice) was not provided in a pre-
adjudication document, constituting a procedural error, the 
error was not prejudicial because the essential fairness of 
the adjudication of the claim was not affected as a 
reasonable person could be expected to understand from the 
Board's remand in which the veteran was specifically notify 
of the evidence needed to substantiate the claim for increase 
was provided.  Moreover, the claim was readjudicated after 
substantial content-complying VCAA notice in a rating 
decision, dated in January 2006, and the claim was then 
addressed in the supplemental statement of the case, dated in 
January 2006.  As the content-error as to the first element 
of VCAA notice did not affect the essential fairness of the 
adjudication of the claim, the presumption of prejudicial 
error as to the content-error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because the essential fairness of 
the adjudication of the claim was not affected as the veteran 
had a meaningful opportunity to participate effectively in 
the processing of the claim as she had the opportunity to 
submit additional argument and evidence.  Moreover, the claim 
was readjudicated after the timing defect in a rating 
decision, dated in January 2006, and the claim was then 
addressed in the supplemental statement of the case, dated in 
January 2006.  As the timing-error did not affect the 
essential fairness of the adjudication of the claim, the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran has been afforded the 
opportunity to inform the VA of all relevant evidence 
pertaining to her claims and the VA has sought to properly 
develop all known relevant evidence pertaining to the case. 
The veteran has also been afforded recent VA examinations 
that provided current, clinical evidence sufficient to 
adjudicate the current claims.  

As there is no indication of the existence of additional 
evidence to substantiate the claims decided below, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 
Residuals of Left Ankle Injury 

The service medical records show that in February 1994 the 
veteran sustained a non-displaced left lateral malleolar 
fracture.  Six weeks later, a new fracture line was seen.  In 
May 1995, an X-ray revealed anatomic alignment. 

On VA examination in September 2005, the veteran complained 
of pain in the left ankle with occasional severe 
exacerbations and episodes of instability.  The pertinent 
finding was slight limitation of motion with pain.  X-rays 
revealed no significant evidence of traumatic arthritis.  The 
examiner found no residuals of the ankle fracture.

In order to establish service connection, the facts must 
demonstrate that an injury during service resulting in a 
current disability.  38 U.S.C.A. §§ 1110, 1131.  

The evidence clearly shows that the veteran did have at least 
one fracture of the left ankle during service.  On recent VA 
examination the veteran complained of pain and instability in 
the left ankle.  While the examiner did not find any evidence 
of instability, there was slight limitation of motion with 
pain. 

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that the current examination findings, although 
minimal, do satisfy the element of current disability, which 
is consistent with the documented ankle fracture during 
service.  Although the examiner found no residuals of the 
ankle fracture, VA's Rating Schedule does allow for a zero or 
noncompensable rating when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.  

In other words, a disability does not have to cause any 
appreciable impairment to be consider a disability under the 
Rating Schedule.  For these reasons, the claim for service 
connection for residuals of a left ankle fracture is 
established. 

Initial Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In assigning an initial rating, following the initial grant 
of service connection, separate ratings for separate periods 
of time based on facts found may be assigned, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Chronic Urinary Tract Infection 

The record shows that on VA examination in April 200 the 
veteran stated that she had a repeated urinary tract 
infection about every month.  She reported frequency, 
dysuria, urgency, and back pain that were treated with 
antibiotics off and on for 9 years.  The impression was 
repeated urinary tract infection.  Similar symptoms were 
reported on VA examination in June 2002 and the impression 
was the same.  

VA records disclose that in July 2003 the veteran complained 
of an inability to completely empty her bladder.  She denied 
incontinence or dribbling.  A urinary bladder scan showed 0 
ml. of post-voiding urine.  

In February 2004, the veteran testified that she had a 
recurrent urinary tract infection about every two months, 
that she voided about every 2 to 3 hours a day and about 
twice a night, and that she did not wear an absorbent liner.  

On VA examination in September 2005, the veteran stated that 
she experienced a urinary tract infection every month in the 
last year that lasted 3 to 5 days and that she attempted to 
go to the bathroom about 10 times a day.  She stated her she 
wore an absorbent liner every day because she did not know 
when she would have an infection, which she changed twice a 
day at bed time and at noon.  

Analysis

A chronic urinary tract infection is currently rated 10 
percent by analogy to cystitis as voiding dysfunction under 
38 C.F.R. § 4.115b, Diagnostic Code 7512.  

Voiding dysfunction is rated on the basis of either urine 
leakage, frequency, or obstructed voiding.   

The criteria for the next higher rating, 20 percent, based on 
urine leakage are the wearing of absorbent material, which 
must be changed less than 2 times per day.  Although the 
veteran testified that she experienced a urinary tract 
infection every month over the last year, there is no 
documentation of any such infection in the record.  And 
although the veteran elects to wear an absorbent liner as a 
precaution, there is no evidence that the wearing of 
absorbent material daily is necessitated by a recurrent 
urinary tract infection.  

The criteria for the next higher rating, 20 percent, based on 
urinary frequency are daytime voiding at intervals of between 
one and two hours; or awakening at night to void three or 
four times.  Again in the absence of any medical evidence 
that the current urinary frequency is due to a recurrent 
urinary tract infection, the criteria for the next higher 
rating based on urinary frequency have not been met. 

The criteria for the next higher rating, 30 percent, based on 
obstructed voiding are urinary retention requiring 
intermittent or continuous catheterization, which has not 
been demonstrated as a urinary bladder scan in 2003 showed 0 
ml. of post-voiding urine.  

Also applicable are the criteria for urinary tract infection.  
The criteria for the next higher rating, 30 percent, are 
recurrent symptomatic infection requiring drainage and 
frequent hospitalization, greater than two times a year, or 
continuous intensive management, which have not been 
demonstrated. 

For the above reasons, the record does not support an initial 
rating higher than 10 percent for a chronic urinary tract 
infection during the appeal period from the effective date of 
service connection and currently.  Accordingly, staged 
ratings are not warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the preponderance of the evidence is against 
the claim for an initial rating higher than 10 percent for a 
chronic urinary tract infection, the benefit-of-the-doubt 
standard of a proof does not apply.  38 U.S.C.A. § 5107(b).

Right Thumb Cysts

On VA examination in April 2000, the veteran complained of 
occasional pain in the right thumb.  A lump was noted on the 
posterior medial surface of the right thumb at the proximal 
interphalangeal joint. It was said that was no aggravating or 
precipitating factors in regard to thumb pain.  No evidence 
of functional impairment was noted and there was normal 
finger and hand active range of motion and function.  
Grasping ability was normal and hand dexterity was normal.  

VA records show that in October 2003 the veteran was issued a 
thumb splint for her right hand.  The pertinent findings were 
swollen and tender nodules on the right thumb, which made it 
difficulty for her to use her right hand.  

In February 2004, the veteran testified that she had a 
painful thumb, which caused limitation of motion.  

On VA examination in September 2005, the veteran complained 
of thumb pain, which interfered with her ability to grasp 
with the thumb and index finger.  The examiner described two 
cysts on the right thumb.  One cyst measured 1 centimeter 
round and 3 millimeters in height and the other was .25 
centimeter round and 2 millimeters high that were slightly 
tender to touch.  She had 25 degrees of flexion and 0 degrees 
of extension of the thumb.  There was a 3 centimeter gap 
between the thumb and the 5th finger.  There was no pain on 
initial motion but repetition slightly increased pain.  There 
was no increased weakness, decreased endurance, or 
incoordination followed repetitive range of motion. 

Analysis 

The right thumb cysts are currently rated 10 percent by 
analogy to a painful and tender scar under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, which is the maximum schedular rating 
under either the old or current criteria.  The rating 
criteria of Diagnostic Code 7804 were amended in 2002, but 
there was no substantive change. 

Also applicable in rating the thumb is Diagnostic Code 7805, 
which was not changed and allows the disability to be rated 
on limitation of function.  Limitation of motion of the thumb 
is rated under Diagnostic Code 5228.  

The rating factors for a disability of the musculoskeletal 
system included functional loss due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The criteria for a separate rating based on limitation of 
motion of the thumb is a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  On recent VA examination, 
there was a 3 centimeter gap between the thumb and the 5th 
finger only, which does not meet the criteria of a gap of 2.5 
to 5.1 cm. between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers.  

For the above reasons, the record does not support an initial 
rating higher than 10 percent rating during the appeal period 
from the effective date of service connection and currently 
to include a separate rating for limitation of motion of the 
thumb.  Accordingly, staged ratings are not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the claim for 
an initial rating higher than 10 percent for right thumb 
cysts under either Diagnostic Code 7804, old and current, or 
Diagnostic Code 7805, applying Diagnostic Code 5228 and 
38 C.F.R. §§ 4.40, 4.45, and the benefit-of-the-doubt 
standard of a proof does not apply.  38 U.S.C.A. § 5107(b).

Right and Left Hallux Valgus 

On VA examination in April 2000, the veteran complained of 
some pain in both feet. The veteran had a history of 
bunionectomies in each foot with a revision on the right.  It 
was noted that she developed foot pain if she was on her feet 
a lot, alleviated by rest.  No daily functional impairment 
was noted.   There was normal strength in the feet but the 
right great toe was mildly tender with active extension.  The 
major factor impacting the function of the foot was 
discomfort.  There was mild tenderness in the metatarsal 
phalangeal joint of the right great toe.  Gait and stance 
were normal but there was a thick callous on the plantar 
surface under the left fifth toe.  The veteran stood on her 
heels and toes with some discomfort in the right foot with 
toe walking.  There was no Achilles misalignment of either 
foot. 

On VA examination in June 2002, the veteran complained of 
foot pain and aching precipitated by walking and climbing 
stairs, alleviated by rest.  At the time of the examination, 
she was not wearing orthotics.  Evaluation revealed no 
Achilles tenderness or misalignment.  Gait was normal and she 
wore normal sandal shoes. No vascular or skin changes were 
reported.  The veteran could momentarily rise on her heels 
and toes but she complained of foot discomfort.  Previous MRI 
and X-ray of the right foot were reported to be normal. The 
diagnosis was musculoskeletal bilateral foot pain.  

In February 2004, the veteran testified that she had painful 
feet with calluses. 

On VA examination in September 2005, the veteran complained 
of bilateral foot pain on walking and standing, and she 
complained of daily flare-ups.  She also complained of 
tenderness and weakness in the feet as well as swelling on 
prolonged standing or walking.  Evaluation revealed that the 
veteran was not wearing special shoes or inserts and she did 
not use an assistive device, although there was uneven shoe 
wear in the heels.  There was a 6 inch incisional scar over 
the right and left great metatarsals secondary to 
bunionectomy and both of these were slightly reddened.  The 
arches appeared to be well maintained and both Achilles 
tendons were in good alignment with the heels.  Callous 
formation was noted on the balls and heels of both feet.  The 
veteran was able to wiggle her toes with pain of the left 
great toe.  There was no increased weakness, decreased 
endurance, or incoordination with repetitive range of motion.  
Great toe strength was 3/5 for dorsiflexion and extension. 

X-rays revealed resection of the medial aspect of each first 
metatarsal head and osteoarthritis of the right first 
metatarsophalangeal joint. 

Analysis 

Right and left hallux valgus are currently rated separately 
at 10 percent under 38 C.F.R. § 71a, Diagnostic Code 5280, 
which is the maximum schedular rating for resection of the 
first metatarsal head.  

Also applicable in rating the great toes are Diagnostic Code 
5171, which provides a 30 percent rating for amputation of 
the great toe with removal of metatarsal head, and Diagnostic 
Code 5284, which provides a 20 percent rating for a 
moderately severe foot injury. 

The rating factors for a disability of the musculoskeletal 
system included functional loss due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.

After reviewing the evidence of record, although the veteran 
clearly has a hallux valgus deformity of each foot with 
discomfort and residuals of bunionectomies, the overall 
function of each foot associated with hallux valgus does not 
more nearly approximate or equate to either amputation of the 
great toe or to moderately severe foot injury of either foot.  
The veteran does not require any assistive device or special 
foot wear for ambulation.   There is essentially normal 
strength in the feet and the arches are normal as are the 
alignments of the Achilles tendons.  

For the above reasons, the record does not support an initial 
rating higher than 10 percent rating during the appeal period 
from the effective date of service connection and currently.  
Accordingly, staged ratings are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the preponderance of the 
evidence is against the claim for an initial rating higher 
than 10 percent for right and left hallux valgus under either 
Diagnostic Code 5171 or 5284, the benefit-of-the-doubt 
standard of a proof does not apply.  38 U.S.C.A. § 5107(b). 

Hypertension

Borderline hypertension by history was noted on retirement 
examination from the Navy.  When reported, the diastolic 
readings were predominantly below 100. 

After service, on VA examination in April 2000, the blood 
pressure readings were 142/94, 136/70, and 136/84 standing.  
On VA examination in June 2002, the blood pressure readings 
were 160/100 and 106/64.  On each examination, it was noted 
that the veteran was on medication.  

VA records also show that from March to July 2000, blood 
pressure readings were 158/93, 126/80, 127/77, and 102/68.  
Blood pressure readings from August 2002 to December 2003 
were 135/86, 142/97, 143/95, 142/88, 118/79, 134/74, 137/75, 
145/87, 160/100, 128/66, 105/85, 118/79, 122/72, 100/58, and 
121/82.  It was noted that the veteran was on medication. 

In February 2004, the veteran testified that she was on 
medication to control her hypertension. 

Blood pressure readings from February 2004 to December 2005 
were 120/80, 125/73, 149/93, 131/80, 132/91, 120/70, 137/90, 
133/88, 137/79, 141/92, 127/88 136/88, and 139/93.  It was 
noted that the veteran was on medication.

On VA examination in September 2005, it was noted that the 
veteran was on medication for control of blood pressure.  The 
blood pressure readings were 130/70, 140/90, and 154/92.  The 
diagnosis was hypertension controlled with medication. 

Analysis 

Hypertension is currently rated zero percent under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

The criteria for the next higher rating, 10 percent, under 
Diagnostic Code 7101 are diastolic pressure predominantly 
below 100, the systolic blood pressure readings are 
predominantly below 160. 

On inspection, the diastolic blood pressure readings from 
March 2000 to December 2005 are predominantly below 100, and 
the systolic blood pressure readings are predominantly below 
160, which do not meet the criteria for 10 percent rating 
based on either the diastolic or systolic readings.  Also 
although the veteran is on continuous medication to control 
hypertension, the veteran does not have a history, dating to 
and since service, of diastolic pressure predominantly 100 or 
more to warrant a minimum rating of 10 percent.  

For the above reasons, the record does not support an initial 
compensable rating for hypertension during the appeal period 
from the effective date of service connection and currently.  
Accordingly, staged ratings are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the preponderance of the 
evidence is against the claim for an initial compensable 
rating for hypertension, the benefit-of-the-doubt standard of 
a proof does not apply.  38 U.S.C.A. § 5107(b).



Cholecystectomy 

On VA examination in April 2000, the veteran complained on 
mild and occasional nausea.  There was no history of 
vomiting, hematemesis, or vomiting.  Examination revealed no 
weight gain or loss. There were no signs of anemia and no 
epigastric pain or tenderness.  The diagnosis was no current 
stomach pathology.  

In February 2004, the veteran testified that she had a tender 
surgical scar.  [The scar is separately rated as 10 percent 
disabling.] 

On VA medical examination in September 2005, the veteran 
complained of epigastric pain of one week's duration without 
nausea, vomiting, diarrhea, or constipation.  After 
evaluation, the diagnosis was cholecystectomy with no 
residuals other than scars.  

Analysis 

Gall bladder removal is rated under Diagnostic Code 7318, 
which provides a zero or noncompensable rating for 
nonsymptomatic residuals and a 10 percent rating for mild 
symptoms. 38 C.F.R. § 4.114, Diagnostic Code 7318 (2005).

Since the veteran's retirement from service, there is no 
record of current stomach pathology attributable to the 
cholecystectomy or other symptomatic residuals of the 
cholecystectomy.  

For these reasons, the record does not support an initial 
compensable rating for residuals of a cholecystectomy during 
the appeal period from the effective date of service 
connection and currently.  Accordingly, staged ratings are 
not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
As the preponderance of the evidence is against the claim for 
an initial compensable rating for a cholecystectomy, the 
benefit-of-the-doubt standard of a proof does not apply.  38 
U.S.C.A. § 5107(b).
 


ORDER

Service connection for residuals of a left ankle fracture is 
granted.  

An initial rating higher than 10 percent for chronic urinary 
tract infection is denied. 

An initial rating higher than 10 percent for right thumb 
cysts is denied. 

An initial rating higher than 10 percent for right hallux 
valgus with bunionectomy and hallux varus is denied. 

A rating higher than 10 percent for left hallux valgus with 
bunionectomy is denied. 

An initial compensable rating for hypertension is denied.

An initial compensable rating for residuals of a 
cholecystectomy is denied. 


REMAND

For the left knee, the service medical records show that in 
October 1997 and January 1998, left patellar femoral syndrome 
was assessed.  In March 1999, the veteran complained of left 
knee.  On retirement examination, history included knee 
arthritis.  After service on initial VA examination in April 
2000, the veteran complained of left knee pain, and the 
diagnosis was degenerative change of the left patella, but on 
VA orthopedic examination in September 2005, it is not clear 
whether or not the veteran as any left knee pathology.

For the left hip, the service medical records show that in 
March 1999 the veteran complained of hip pain, and X-rays of 
the pelvis were normal.  On retirement examination in October 
1999, history also included hip pain.  After service on 
initial VA examination in April 2000, the veteran complained 
of left hip pain, but there was no diagnosis.  

In the Board's remand of November 2004, the Board requested a 
medical opinion on whether the veteran had left hip pathology 
apart from pain associated with her already service-connected 
lumbar spine disability.  On VA orthopedic examination in 
September 2005, it is not clear whether or not the veteran as 
any left hip pathology. 

For migraine headache, the record shows that the veteran was 
afforded an MRI of the brain to evaluate her headaches in May 
2005, but the report was unavailable to the VA examiner, who 
conducted the examination in September 2005.  

For pityriasis alba, in the Board's remand of November 2004, 
the Board asked for a VA examination and color photographs of 
the affected areas of the neck, face, and head, but no 
photographs accompanied the report of examination. 

For carpal tunnel syndrome, the VA examination in September 
2005 was inadequate to rate the neurological impairment.

Under the duty to assist and Stegall v. West, 11 Vet. App. 
268 (1998), further evidentiary development is needed.  
Accordingly, these claims are  REMANDED for the following 
action:

1. Schedule the veteran for a VA 
orthopedic examination by a physician, 
who has not previously examined the 
veteran, to determine whether the veteran 
currently has arthritis of the left knee 
and left hip pathology.  If deemed 
appropriate by the examiner, X-rays of 
the left knee and left hip should be 
taken.  The veteran's file must be made 
available to the examiner for review. 

a).  If arthritis of the left knee 
is found, the examiner is asked to 
express an opinion as to whether the 
current left knee arthritis is at 
least as likely as not related to 
the documented left patellar femoral 
syndrome during service and 
degenerative changes noted on VA 
examination in April 2000.  

b). If left hip pathology is found, 
the examiner is asked to express an 
opinion as to whether the current 
left hip pathology, if any, is the 
result of either an injury or 
disease process, and whether it at 
least as likely as not related to 
the documented complaints of left 
hip pain during service. 

In formulating the medical 
opinion, the examiner is asked 
to consider that the term "at 
least as likely as not" does 
not mean "within the realm of 
possibility." Rather, it means 
that the weight of the medical 
evidence both for and against 
the conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find 
against causation. 

If the requested opinion cannot 
be provided without resort to 
speculation, the examiner 
should so state.

2. Obtain the report of May 2005 of the 
MRI of the brain from the Butler VAMC as 
well as treatment records since May 2005. 

3. Schedule the veteran for the 
appropriate VA examination to determine 
whether the veteran has very frequent 
completely prostrating and prolonged 
attacks of migraine.  



The examiner is asked to comment on the 
findings of the MRI in association with 
migraine headache. 

4. Schedule the veteran for the 
appropriate VA examination to determine 
whether pityriasis alba affects 20 to 40 
percent of an exposed area or 20 to 40 
percent of the entire body.  If the head, 
face, and neck are affected, unretouched 
color photographs should accompany the 
report of examination. 

5. The veteran should be afforded a VA 
neurological examination to determine 
whether there is any current neurologic 
deficit of the affected nerve due to 
right and left carpal tunnel syndrome.  
Electromyographic and nerve conduction 
velocity studies should be done.  The 
examiner is asked to describe the 
findings in terms of mild, moderate, or 
severe incomplete paralysis of the 
affected nerve. 

6. After the above development is 
completed, adjudicate the claims. If any 
benefit sought is denied, provide the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


